Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/319,131 filed May 13, 2021. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 15 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (Pre-Grant Publication 2016/0351460).
Regarding claim 1, Wan discloses a power semiconductor module comprising: 
at least one semiconductor substrate (Fig. 2, 3) comprising a dielectric insulation layer (Paragraph [0025]) and a first metallization layer (36) attached to the dielectric insulation layer;
at least one semiconductor body (7) arranged on the first metallization layer;
at least one end stop element (6 (61-64) arranged either on the semiconductor substrate or on one of the at least one semiconductor body and extending from the semiconductor substrate or the respective semiconductor body in a vertical direction that is perpendicular to a top surface of the semiconductor substrate; and
a housing (4) at least partly enclosing the semiconductor substrate, the housing comprising sidewalls and a cover,
wherein the housing further comprises at least one press-on pin (5) extending from the cover of the housing towards one of the at least one end stop element, and exerting a pressure on the respective end stop element (Paragraph [0023]).

Regarding claim 2, Wan further discloses:
the at least one end stop element is at least partly elastic (Paragraph [0032]) such that, when a pressure exerted to the end stop element by the respective press-on pin exceeds a predefined threshold, the end stop element is compressed in order to limit a pressure exerted on the semiconductor substrate or on the respective semiconductor body.

Regarding claim 10, Wan further discloses:
the at least one press-on pin is integrally formed with the cover of the housing (Claim 4).

Regarding claim 15, Wan further discloses:
a semiconductor substrate (Fig. 2, 3) comprising a dielectric insulation layer (Paragraph [0025]) and a structured metallization layer (36) attached to the dielectric insulation layer;
a semiconductor body (7) arranged on the structured metallization layer;
an end stop element (6 (61-64)) arranged either on the semiconductor substrate or on the semiconductor body and extending from the semiconductor substrate or the semiconductor body in a vertical direction that is perpendicular to a top surface of the semiconductor substrate; and
a housing (4) at least partly enclosing the semiconductor substrate, the housing comprising sidewalls and a cover,
wherein the housing further comprises a press-on pin (5) extending from the cover of the housing towards the end stop element, and exerting a pressure on the end stop element (Paragraph [0032]).

Regarding claim 20, Wan further discloses:
The press-on pin is integrally formed with the cover of the housing (Claim 4).


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartung (European Publication 3460837).
Regarding claim 11, Hartung discloses power semiconductor module comprising:
arranging at least one semiconductor body (Fig. 9, 120) on a semiconductor substrate (10), the semiconductor substrate comprising a dielectric insulation layer (11) and a first metallization layer (111) attached to the dielectric insulation layer;
arranging at least one end stop element (51) either on the semiconductor substrate or on one of the at least one semiconductor body such that each of the at least one end stop elements extends from the semiconductor substrate or the respective semiconductor body in a vertical direction that is perpendicular to a top surface of the semiconductor substrate;
arranging the semiconductor substrate in a housing (442), leaving a cover of the housing open (Paragraph [0044]);
forming a layer of a casting compound (30) such that the casting compound covers the semiconductor substrate and partly fills the housing, wherein the casting compound has a thickness in the vertical direction, wherein the at least one end stop element has a height in the vertical direction that is greater than the thickness of the casting compound such that a top surface of the end stop element that faces away from the semiconductor substrate or the semiconductor body is not covered by the casting compound (Paragraph [0044]); and
after forming the layer of casting compound, arranging a cover (441) on sidewalls of the housing, thereby closing the housing (Paragraph [0045]),
wherein the housing comprises at least one press-on pin (52) extending from the cover of the housing towards one of the at least one end stop element and exerting a pressure on the respective end stop element when the cover is arranged in a final mounted position (Claim 5).

Regarding claim 12, Hartung further discloses:
forming a pre-layer of liquid or gel-like casting compound on the semiconductor substrate (Paragraph [0023]); and
performing a heating step that largely removes liquid from the pre-layer and hardens the pre-layer (Paragraph [0044]).

Regarding claim 13, Hartung further discloses:
the heating step is performed after forming the pre-layer and before arranging the cover (442) on the sidewalls (Paragraph [0044]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (Pre-Grant Publication 2016/0351460).
Regarding claim 8, Wan further discloses:
The elastomer/end stop element (6) can comprise an electrically conducting material (Paragraph 0042; Fig. 8)
The press-on pin/strut (900) directly adjoining the at least one end stop element comprises an electrically conducting material (Paragraph [0042]).
the at least one end stop element and the corresponding press-on pin form an electrical connection that is configured to electrically couple two semiconductor bodies or to electrically couple the semiconductor substrate or a semiconductor body to the outside of the housing (Paragraph [0042]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the end stop element and press-on pin as an electrically conducting material because it will allow the substrate to be mechanically fixed while achieving electrically conductivity through the conductive elastomer/strut instead of bonding wires thereby increasing packaging efficiency (Paragraph [0042]).

Claim 3-4, 7, 9, & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (Pre-Grant Publication 2016/0351460) in view of Hartung (European Publication 3460837).
Regarding claim 3, Wan disclose all of the limitations of claim 1 (addressed above). Wan does not disclose a casting compound covering the semiconductor substrate and partly filling the housing. However Hartung discloses a power semiconductor comprising:
a casting compound (30) covering the semiconductor substrate and partly filling a housing (40), wherein:
the casting compound has a thickness in the vertical direction; and
at least one end stop element (51) has a height in the vertical direction that is greater than the thickness of the casting compound such that a top surface of the end stop element that faces away from the semiconductor substrate or the semiconductor body is not covered by the casting compound (Paragraph [0023]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the casting compound covering the semiconductor substrate partly filling the housing because the casting compound will protect the components and electrical connections (Paragraph [0023]). Further since the end stop element has a height greater than the thickness of the casting compound because it will allow the end stop (51) serving as a terminal to be contacted by a second terminal (52) thereby establishing an electrical connection and allowing the terminals to be firmly attached to each other and not easily detached (Paragraph [0027]).

Regarding claim 4, Wan further discloses:
The one end stop element (6) comprises a solid body.
Wan does not disclose the end stop element is surrounded by a casting compound. However Hartung discloses:
A casting compound (30) surrounding a end stop element (51).

It would have been obvious to those having ordinary skill in the art at the time of invention to surround the end stop element with the casting compound because the casting compound will provide support and protection for the end stop element serving as a terminal (Paragraph [0023]).

Regarding claim 7, Wan disclose all of the limitations of claim 1 (addressed above). Wan does not disclose the one stop element is soldered or sintered on the substrate or the semiconductor body. However Hartung discloses:
The stop element/first terminal (51) is connected to the metallization layer of the substrate by a connection layer such as solder or sintered metal powder (Paragraph [0016]).

It would have been obvious tot those having ordinary skill in the art at the time of invention to form the end stop element on the substrate or semiconductor body by solder or sintering because it will ensure the terminal is mechanically and electrically attached to the substrate (Paragraph [0016]).

Regarding claim 9, Wan disclose all of the limitations of claim 1 (addressed above). Wan does not explicitly disclose the end stop element comprises a metal. However Hartung discloses:
The end stop element/first terminal (51) can comprises a metal such as copper (Paragraph [0019]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the end stop element comprising a metal because it will allow the end stop to serve as a terminal and establish an electrical connection to the substrate and/or semiconductor body.

Regarding claim 16, Wan disclose all of the limitations of claim 15 (addressed above). Wan does not disclose a casting compound covering the semiconductor substrate and partly filling the housing. However Hartung discloses a power semiconductor comprising:
a casting compound (30) covering the semiconductor substrate and partly filling a housing (40), wherein:
the casting compound has a thickness in the vertical direction; and
at least one end stop element (51) has a height in the vertical direction that is greater than the thickness of the casting compound such that a top surface of the end stop element that faces away from the semiconductor substrate or the semiconductor body is not covered by the casting compound (Paragraph [0023]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the casting compound covering the semiconductor substrate partly filling the housing because the casting compound will protect the components and electrical connections (Paragraph [0023]). Further since the end stop element has a height greater than the thickness of the casting compound because it will allow the end stop (51) serving as a terminal to be contacted by a second terminal (52) thereby establishing an electrical connection and allowing the terminals to be firmly attached to each other and not easily detached (Paragraph [0027]).

Regarding claim 17, Wan further discloses:
The one end stop element (6) comprises a solid body.

Wan does not disclose the end stop element is surrounded by a casting compound. However Hartung discloses:
A casting compound (30) surrounding a end stop element (51).

It would have been obvious to those having ordinary skill in the art at the time of invention to surround the end stop element with the casting compound because the casting compound will provide support and protection for the end stop element serving as a terminal (Paragraph [0023]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung (European Publication 3460837) in view of Pun (Pre-Grant Publication 2022/0130773).
Regarding claim 14, Hartung disclose all of the limitations of claim 12 (addressed above). Hartung does not disclose the heating step is performed after forming the pre-layer and after arranging the cover on the sidewalls. However Pun discloses forming an electronic package comprising:
A power die (Fig. 2a,112) and electronic dies (114) wherein an encapsulant material (120) is formed on the dies, wherein the encapsulant can be a liquid material that is cured in a heating process and hardened after a cover (130) is attached (Paragraphs [0067, 0068, 0070]). 

It would have been obvious tot hose having ordinary skill in the art at the time of invention to perform the heating step after the pre-layer and after arranging the cover on the sidewalls because it will allow the pre-layer to be cured and hardened by cross-linking simultaneously with attaching the cover which may be attached using a heat-activated adhesive thereby simplifying the manufacturing process (Paragraph [0070]).

Allowable Subject Matter
Claims 5-6 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 & 18 are considered allowable because none of the prior art either alone or in combination discloses the at least one end stop element comprises a frame that encloses a hollow space or cavity, and wherein the casting compound surrounds the frame and at least partly fills the hollow space or cavity
Claims 6 & 19 are considered allowable because none of the prior art either alone or in combination discloses the at least one press-on pin does not directly adjoin the casting compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818